Appellant was convicted of a misdemeanor. The Assistant Attorney-General has filed a motion to dismiss the appeal because of an alleged defect in the recognizance. The grounds of objection are, (1) that it does not state the amount of the fine assessed against appellant; and (2) it does not recite that appellant was convicted of a misdemeanor, but in lieu thereof attempts to set out an offense in terms. The recitation is as follows: "who stands charged in this court with the offense of using abusive language, and who has been convicted of said offense in this court." The bond is defective in both particulars. See art. 887, Code Crim. Proc.; May v. State,40 Tex. Crim. 196. The appeal is accordingly dismissed.
Dismissed.